Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ragi Elias on 09/20/2021.
The application has been amended as follows:
Claim 1 has been replaced with:
1.	A method to adjust the drawing action on a bar (11) in a rolling and/or finishing train (12) to obtain a final product, said train (12) comprising a plurality of stands (13) provided with rolls (14) configured to be driven by respective drive members (15) with a desired torque value and to define a feed path (P) for said bar (11), said adjustment method providing at least a step of setting operating parameters of said stands (13) and a step of adjusting said operating parameters to obtain said final product, said parameters being acquired with acquisition means (16) present in said train (12) or associated with one or more components of said stands (13), wherein said setting step provides to determine a reference torque value of each of said stands (13) during the feed of an initial segment of said bar (11) and in relation to said final product to be obtained, and wherein said adjustment step is started after a leading end (17) of said bar (11) has exited from the last of said stands (13),
wherein said reference torque value of the i-th stand (Gi) is determined after a leading end (17) of said bar (11) exits from said i-th stand (Gi), and wherein said reference torque value of said i-th stand (Gi) is calculated by subtracting from the total torque value of said stands (13), after said leading end (17) of said bar (11) has exited from said i-th stand (Gi), the total torque value of said stands (Gi) before said leading end (17) of said bar (11) has entered said i-th stand (Gi).
Claims 4-5 and 9 are cancelled. 
Claims 7 has been amended to:
7.	The method as in claim 1, wherein said adjustment step provides to adjust the tangential speeds of said rolls (14) of said stands (13) so as to take said torque values of each of said stands (13) to said reference torque values.

Allowable Subject Matter
Claims 1-3, 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art Tanifuji et al. (US 3,940,960) teaches a method to adjust the drawing action on a bar (Col. 2 line 56-60 & element 10) in a rolling and/or finishing train (Fig. 1-2) to obtain a final product (end product), said train comprising a plurality of stands (1, 2) provided with rolls (11) configured to be driven by respective drive members (20) with a desired torque value (target torque value of the stands explained below) and to define a feed path (left to right) for said bar, said adjustment method providing at least a step of setting operating parameters (original set parameters: torque, load of each stands G10, P10,G20,P20) of said stands (13) and a step of adjusting said operating parameters (col. 6 line 36-58: a speed change instruction is applied. Examiner notes that speed and torque are directly related so when speed change is to be applied, the torque is changed. Therefore, the speed change result is the target reference torque value that 
Tanifuji also discloses wherein said reference torque value of the i-th stand is determined after a leading end of said bar exits from said i-th stand. (Col. 6 line 3-58: when the workpiece is entered between the rolls of the 2nd stands which can also be interpreted as exiting the rolls of the 2nd stands, the reference torque values of the first and second stand is calculated.)
However, the prior art Tanifuji et al. (US 3,940,960) does not teach or suggest “and wherein said reference torque value of said i-th stand (Gi) is calculated by subtracting from the total torque value of said stands (13), after said leading end (17) of said bar (11) has exited from said i-th stand (Gi), the total torque value of said stands (Gi) before said leading end (17) of said bar (11) has entered said i-th stand (Gi)." in combination with the other limitations of claim 1.
Accordingly, neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claim 1 is deemed patentable over the prior art of record. Claims 2-3, 6-8 are allowed as dependent from claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799